Title: [Diary entry: 1 March 1787]
From: Washington, George
To: 

Thursday First. Mercury at 40 in the Morning—56 at Noon and 46 at Night. Morning very pleasant with little or no wind—but it soon Sprung up at No. West and blew fresh and though it grew cooler was not cold. Rid to all the Plantations. The operation of harrowing which was begun yesterday in the Neck was going on; but as it did not appear to me that it would prepare the ground sufficiently for Oats I desired my farmer to go over and give me his Sentiments thereon. Had the Posts, which were morticed at this place counted—of which there were 184 of the long kind, & 116 of the Short. The New fence at Muddy hole being at a st[an]d for want of rails—the old fence round field No. 2 was righted up to keep creatures out of it and the Women went to Threshing rye in the Barn. Began to Sow Oats at Dogue run where the plows had been preparing the ground. The parts that were wet & heavy I ordered to be harrowed before sowing, & to receive the same workings after it, as the other part should. Began to Sow Oats at the Ferry on that part of the field which had been cross plowed. Harrowed after sowing. Began to spread Ashes on the poorest part of the Lawn, in front of the House. The first levelled, and sown part of it, was the part on which it was laid. Ordered Robin from Dogue run & Paschal from French’s to join James Lawson in the work of Ditching to morrow. Observed the difference between plowing with a broad furrow and narrow ones and the propriety of a narrow one where one only is to be given, as now in the case of Oats. My Farmer in field No. 1, at Frenchs East side of it began with the Narrow furrow and the ground seen as fitting again for the Oats as that which had been before plowed with a broad furrow. Where the Land is to be a second and a third time plowed broad furrows answer better because it rids over more gr[oun]d.